Dawson, J.
(dissenting): I am unable to discover anything either pleaded or proved which savors of wantonness on the part of the defendant. And plaintiff’s contributory negligence in stopping his truck on the railway track was confessed. His own testimony as abstracted in indirect discourse reads:
*68“That he [plaintiff] had seen trains on the track in question and knew that trains were liable to be operated along the track. He knew that it was dangerous to let his truck stand on the track. That he stopped on the track because there were men behind him who wanted to get to the scale, and because he wanted to get closer to the scale and there was a man already on the scale. That there was room on the east side of the track before he went on the track, but that he wanted to get across to the scale. That he stopped right on the track.”
I therefore dissent.